           Case 1:20-cv-02407-VEC Document 41 Filed 07/22/20 Page 1 of 4
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT
                                                                  DATE FILED: 7/22/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 KRENTSEL & GUZMAN, LLP.,                                       :
                                                                :
                                                 Plaintiff, :
                                                                :
                           -against                             : 20-CV-2407 (VEC)
                                                                :
 JPMORGAN CHASE BANK, N.A.,                                     :     ORDER
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       Federal Rule of Civil Procedure 16(f)(1)(C) allows a district court, on motion or sua

sponte, to impose sanctions on an attorney who “fails to obey a scheduling or other pretrial

order.” The Rule’s “‘explicit reference to sanctions’ reflects the Rule’s intention to ‘encourage

forceful judicial management’” and “vests a district court with ‘discretion to impose whichever

sanction it feels is appropriate under the circumstances.’” Huebner v. Midland Credit Mgmt.,

Inc., 897 F.3d 42, 53 (2d Cir. 2018) (quoting Advisory Committee’s notes to 1983 amendment of

Fed R. Civ. P. 16(f)). A district court’s decision to impose sanctions under Rule 16(f) does not

require a finding that the party acted in bad faith. Huebner, 897 F.3d at 53. The mere “fact that

a pretrial order was violated is sufficient to allow some sanction.” 6A Charles Alan Wright et

al., Federal Practice and Procedure § 1531 (3d ed. 2010).

       Plaintiff’s counsel, Ms. Raicus, failed to appear at a pretrial conference on July 10, 2020

at 11:30 a.m. See Dkt. 34. This teleconference was scheduled at her request, and an order with

the date, time, and dial-in information was posted on ECF on July 1, 2020. Dkt. 30. Despite

receiving a call from the Court’s staff at 11:33 a.m. on July 10, 2020 directing her to join the call

immediately, Ms. Raicus failed to appear by 11:40 a.m. At that point, the Court ended the



                                            Page 1 of 4
           Case 1:20-cv-02407-VEC Document 41 Filed 07/22/20 Page 2 of 4




conference, rescheduled it and entered an order to show cause directing Ms. Raicus to explain

why she should not be sanctioned for her failure to appear. While failing to appear under these

circumstances alone would justify a sanction, it is Ms. Raicus’s subsequent conduct in which she

repeatedly failed to take responsibility for her own mistake, that particularly concerns the Court.

        In her first response to the Court’s order to show cause why she should not be sanctioned,

Ms. Raicus blamed technology. Dkt. 36. She stated, under the penalty of perjury, that she had

encountered “technological difficulties immediately prior to the scheduled July 10, 2020 pretrial

conference” that prevented her from appearing. Id. ¶ 3. Ms. Raicus failed to elaborate on the

extent of her “technological difficulties,” but inasmuch as the Court’s staff spoke to Ms. Raicus

on the telephone at 11:33 a.m., it is clear, at the very least, that her telephone was functioning.

After the Court requested additional information, Ms. Raicus submitted a second affirmation.

Dkt. 38.

        The second affirmation provided two additional explanations for her failure to appear,

both of which attempted to shift responsibility away from herself. First, Ms. Raicus claimed that

she “had not been assigned by Krentsel Guzman [the Plaintiff, and the law firm by which she is

employed] to handle the July 10, 2020 conference,” and that, as a result, she had failed to note

the time and date in her calendar. The first part of her explanation (i.e., that it is the firm’s fault

for not assigning her to cover the conference) is illogical and almost certainly false. As noted

supra, Ms. Raicus is the attorney who requested the conference. Dkt. 29. Moreover, she is the

only Krentsel Guzman attorney who has appeared for Plaintiff in this matter, and she has

submitted numerous letters to this Court on behalf of Plaintiff, including the joint letter filed in

advance of the July 10 conference. Dkt. 33. Thus, when the Court received Ms. Raicus’s second

declaration, it believed her representation that she had failed to appear at the conference because

she had not been assigned by the firm to do so to be unpersuasive and likely false.

                                              Page 2 of 4
          Case 1:20-cv-02407-VEC Document 41 Filed 07/22/20 Page 3 of 4




       Next, Ms. Raicus attested that the Court’s deputy provided the wrong dial-in number

when she called Ms. Raicus to inform her that the conference had begun (i.e., her failure to

appear is the Court’s fault for providing her the wrong call in number). Ms. Raicus included

screenshots of her cell phone’s call history to demonstrate that she did indeed dial the wrong

number. Dkt. 38-2. These screenshots, however, merely indicate that Ms. Raicus dialed the

wrong number; they do not establish one way or the other whether the Court’s deputy misspoke.

More importantly, the Court’s deputy called Ms. Raicus as a courtesy; the correct dial-in

information had been posted on the docket ten days in advance of the hearing. It was counsel’s

responsibility, as the Plaintiff’s attorney of record, to keep track of such information.

       Finally, in an attempt to elaborate on the alleged “technological difficulties” referenced in

her first affirmation, Ms. Raicus undermined the truthfulness of her own sworn statements. In

her second affirmation, Ms. Raicus explained that the purported “technological difficulty”

consisted of receiving an out-of-service message upon dialing the incorrect conference call

number. Dkt. 38 ¶ 5. Ms. Raicus’s first affirmation, however, stated that she experienced the

alleged “technological difficulties immediately prior to the scheduled July 10, 2020 pretrial

conference” (emphasis added). Ms. Raicus’s second affirmation, and the attached screenshots,

indicate that she did not dial the incorrect number, and receive the resulting out-of-service

message, until after the conference had begun. Thus, it appears that Ms. Raicus’s statement that

she experienced technological difficulties before the conference began was untruthful.

       Having concluded that Ms. Raicus had not been truthful with the Court in her two prior

declarations, on July 16, 2020, during the conference that had to be adjourned because of her

failure to appear at the originally scheduled conference, the Court scheduled a hearing on

sanctions and gave Ms. Raicus the opportunity to review the truth of her prior submissions and,

if appropriate, to submit a corrected filing. Dkt. 39. On July 21, 2020, Ms. Raicus filed a third

                                             Page 3 of 4
          Case 1:20-cv-02407-VEC Document 41 Filed 07/22/20 Page 4 of 4




affirmation. Dkt. 40. The third affirmation finally acknowledges the obvious: Ms. Raicus failed

to carefully read this Court’s July 1, 2020 order scheduling the July 10 conference and failed to

enter the conference in the firm’s calendaring system. Despite that acknowledgement, she

repeats the nonsensical assertion that the firm had not assigned her to handle the conference.

(This was, of course, a conference that apparently no one in the firm knew about due to Ms.

Raicus’s failure to carefully read the Court’s order in the first instance.) Ms. Raicus’s third

affirmation also contains inconsistencies that further undermine the Court’s confidence in the

truthfulness of her submissions. For example, in paragraph 6, Ms. Raicus states that chambers

staff contacted her at 11:40 a.m. to notify her that the conference had commenced. In the very

next paragraph, however, Ms. Raicus claims that at 11:36 a.m., she dialed the phone number that

chambers staff allegedly provided to her on the phone. Ms. Raicus’s phone records indicate that

she did indeed call the incorrect phone number at 11:36 a.m. Thus, the statement that chambers

staff did not contact her until 11:40 a.m. is simply inaccurate.

       In short, the Court is unpersuaded by Ms. Raicus’s attempts to justify or explain her

unprofessional conduct. Had Ms. Raicus simply acknowledged and taken responsibility for her

mistake from the get-go, there would have been no need to prolong this matter. I am sanctioning

Ms. Raicus to pay the Defendant an amount equal to 0.5 hours of Ms. Haag-Fisk’s and Mr.

Neumann’s regular billable time, but will stay imposition of the fine for the duration of this

matter. If there are no future incidents of Ms. Raicus failing to appear when ordered, she will be

excused from paying the sanction. The hearing scheduled for July 23, 2020, is cancelled.



SO ORDERED.
                                                      _________________________________
Date: July 22, 2020                                    VALERIE CAPRONI
      New York, NY                                     United States District Judge



                                            Page 4 of 4
